ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WU (US 2012/0206995 A1) discloses a blender with a link rod to a lid to enable a power circuit switch.
FERRABY ET AL (US 2010/0206701 A1) discloses a food processor with a rod to effect current through a switch.
PRYOR ET AL (US 2008/0135654 A1) discloses a kitchen appliance with a safety interlock.
WU (US 2004/0042338 A1) discloses a blender with a top cover, a rod, and a switch actuating block.
YIU ET AL (US 2004/0042337 A1) discloses a food processor with a lid protrusion and an actuator.

The claims, filed on 02/14/2021 have been considered and have been entered.
	Claim status
Claims 1 – 5 are previously canceled.
Claim 7 is newly canceled.
Claims 6, and 8 – 9 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
	Authorization for this telephone interview for an examiner's amendment was given by Attorney D. Katz, for the claims filed on 02/14/2021.
	
In claim 6:
At line 24: delete [[capable of being]];
At line 31: delete [[the machine from being operated]], and replace with - -a main engine from rotating a blade block- -;
At line 40: delete [[capable of]];
At line 45: delete [[machine]], and replace with - -main engine- -.

In the Abstract:
At line 1: delete [[The present invention applies to kitchen machines and aims to improve the operation, safety, ergonomics, and versatility in using this house appliance. This house appliance]], and replace with - -A kitchen machine to improve the operation, safety, ergonomics, and versatility. The kitchen machine- -.

In the Specification:
At page 8 line 7: delete [[, as referred in claim 2 of this invention].


Claim 6:
A kitchen machine comprising:
	a machine body comprising a locking system comprising a locking engine that drives a locking ring; and
	at least one of a cup and a pan, each of the at least one of a cup and pan comprising a base that fits into the machine body and is locked therein during operation of the kitchen machine, each of the at least one of a cup and a pan comprising a lid and a handle;
	wherein the base of the at least one of a cup and a pan includes four couplings, each having a window;
	wherein the machine body includes four cavities that receive the four couplings, each cavity having a window that, upon engagement with a coupling, is coincident with the window of the coupling to which it is engaged;
	wherein when the machine is switched on, the locking engine rotates the locking ring from a retracted position to a forward position where the locking ring engages the coincident windows thereby preventing the at least one of a cup and a pan from being removed from the machine body;
	wherein when the machine is switched off, the locking ring automatically recedes from the forward position to the retracted position thereby disengaging from the coincident 
	wherein the locking system comprises a rack portion, a shaft, a gear wheel located at an upper end of the shaft, and a locking cylinder fixed to the base of the cup or to the base of the pan;
	wherein the rack portion is passed through the handle and
engaging with the gear wheel and transmitting the rotational motion of the gear wheel to the locking cylinder through the shaft;
	wherein the gear wheel is engaged by the rack portion when the rack portion is inserted through a window of the handle;
	wherein a rotation of the lid causes a rotation of the gear wheel which is
transmitted to the locking cylinder via the shaft and prevents rotation of the locking ring;
	wherein the locking system prevents a main engine from rotating a blade block if the lid is not placed properly on the at least one of the cup and the pan, and further prevents the lid from being opened during machine operation when the lid is placed properly on the at least one of the cup and the pan;
	wherein the locking cylinder comprises a facet zone that receives the locking ring, the locking cylinder capable of assuming a position that either allows or prevents the facet zone from receiving the locking ring depending on the movement transmitted by the gear wheel;

	wherein if the lid is not placed properly on the at least one of the cup and the pan, the rack portion is prevented from engaging with the gear wheel, thereby preventing the locking cylinder from being in a position to receive the locking ring in the facet zone; and
	wherein if the locking ring is not received by the locking cylinder, the main engine is incapable of being switched on.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 6, and 8 – 9 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of a locking engine, a gear wheel, a shaft, and a locking cylinder forming a locking system, considered as a whole as ”the locking system comprises a rack portion, a shaft, a gear wheel located at an upper end of the shaft, and a locking cylinder fixed to the base of the cup or to the base of the pan; wherein the rack portion is passed through the handle and engaging with the gear wheel and transmitting the rotational motion of the gear wheel to the locking cylinder through the shaft; wherein the gear wheel is engaged by the rack portion when the rack portion is inserted through a window of the handle”, claim 6 line 21, with examiner’s amendment, in the field of endeavor of kitchen machines for processing food.
The primary prior art reference does not disclose the claimed structures/components and interactions in a kitchen machine. Before the effective filing date, one of ordinary skill in “the locking system prevents a main engine from rotating a blade block if the lid is not placed properly on the at least one of the cup and the pan, and further prevents the lid from being opened during machine operation when the lid is placed properly on the at least one of the cup and the pan; wherein the locking cylinder comprises a facet zone that receives the locking ring, the locking cylinder capable of assuming a position that either allows or prevents the facet zone from receiving the locking ring depending on the movement transmitted by the gear wheel; wherein the locking cylinder, when moved in a locking direction, is in a position where the facet zone is receiving the locking ring thereby locking the lid in place”, claim 6 line 31; thus the claimed invention is non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/08/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761